Citation Nr: 0430250	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating for post 
operative right ankle fracture with osteochondritis dissecans 
of the medial aspect of the talar dome, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for a low back disorder 
as secondary to service-connected post operative right ankle 
fracture with osteochondritis dissecans of the medial aspect 
of the talar dome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.  

In May 1996, the RO denied service connection for a low back 
disorder on a direct basis, on the grounds that the claim was 
not well grounded.  In July 1999, the RO denied service 
connection for a low back disorder as secondary to the 
veteran's service-connected right ankle disorder, also on the 
grounds that the claim was not well grounded.  

In February 2001, the veteran asked that the claim for 
service connection for a low back disorder as secondary to 
his service-connected ankle disorder be reopened.  The RO 
accepted the veteran's request as a motion for readjudication 
of his claim in light of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA), Sec. 
7(b)(1) (Nov. 9, 2000) (providing for de novo readjudication 
of claims denied as not well grounded between July 14, 1999 
and November 9, 2000) (emphasis added).  Accordingly, the RO 
re-adjudicated the claim on a secondary basis in January 
2002.  In his notice of disagreement and substantive appeal, 
the veteran has limited the issue to secondary service 
connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
sent the veteran a letter in July 2001; however, it only 
addressed what evidence was necessary to support a claim for 
direct service connection.  On remand, the RO should provide 
the veteran appropriate notice of what evidence is necessary 
to support his claims for secondary service connection and an 
increased rating.

The veteran was also apparently denied entitlement to Social 
Security Administration (SSA) disability benefits.  The 
complete medical and administrative records related to his 
Social Security claims have not been obtained.  The RO should 
make arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Moreover, it has been almost three years since the December 
2001 examination assessing the manifestations of the service-
connected right ankle disorder.  The Board believes that an 
updated medical examination would be helpful in assessing the 
current manifestations of that disorder.  Finally, updated 
treatment records from the VA Medical Centers (VAMCs) in Las 
Vegas and Albuquerque should be requested.  

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claims for 
secondary service connection and an increased 
rating; (2) the information and evidence that 
VA will seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.

2.  Obtain updated VA treatment records from 
the VAMCs in Las Vegas and Albuquerque.  

3.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security disability claims and associate them 
with the claims file.  

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, schedule the 
veteran for a VA examination of his right 
ankle.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.  
All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected post operative 
right ankle fracture with osteochondritis 
dissecans of the medial aspect of the talar 
dome.  

The examiner should note detailed range of 
motion measurements for the right ankle and 
should state what is considered normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the right ankle is used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.  

Any indications that the veteran's complaints 
of pain or other symptomatology are not in 
accord with physical 
findings on examination should be directly 
addressed and discussed in the examination 
report.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

5.  Finally, readjudicate the veteran's 
claims with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any of the claims 
remains adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




